Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.


Claim Objections
Claims 8, 9, 12, and 13 are objected to because of the following informalities:  The word “analyzing” appears to be spelled “analysing.”  The examiner notes that this is the correct spelling in many places of the world, but the United States technically does not consider this to be the correct spelling.  The examiner asks that the spelling be modified for the sake of consistency within the US patent system, and an alternate spelling of a word might be considered a typographical error or an object able matter to others.  
In claim 9, line 6, the word “at” is repeated twice.  While this may be grammatically correct (the first at indicating a location in the phrase, and the second at being used as part of “at least”), it appears to be grammatically confusing.  The examiner suggests a “the” between the “at”s for clarity.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what exactly a “LOS vector between the air-based vehicle and the ground based-vehicle” is or a “location vector between the air-based vehicle and the ground based object.”  The specification states that these are obtained, but also does not describe exactly what they are.  As best as the examiner can determine, they are vectors between the ground based objects/vehicles and the air based vehicle, but the examiner notes this may be incorrect. 
It seems that if they are both vectors between the two, then they would simply be positional information relative to the UAV, or perhaps a direct line of sight.

	The examiner is examining the claims below as best understood in light of the interpretation and 112b.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, and 12 -20 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

A method of mitigating traffic risks among a group of vehicles comprising an air-based vehicle and a ground-based vehicle, the air-based vehicle being operated to 5track a ground-based object, said method comprising, at a current time point: 
obtaining predicted navigation data for the ground-based vehicle and the air-based vehicle; 
processing the predicted navigation data to obtain one or more future locations of the ground based-object and to detect an upcoming spatial proximity between the 10ground-based object and the ground-based vehicle; and 
causing, upon detection of the upcoming spatial proximity, an alert signal to be provided to at least one of the ground-based object and the ground-based vehicle.

Claim 2 recites:

	The method of claim 1, wherein the predicted navigation data is indicative of a 15first predicted trajectory for the ground-based vehicle, and a second predicted trajectory for the ground-based object that is tracked by the air-based vehicle.

Claim 3 recites:

The method of claim 2, wherein the predicted navigation data comprises a predicted trajectory for the air-based vehicle, said processing comprising: determining 20location data of the ground-based object in relation to the air-based vehicle, and converting the predicted trajectory for the air-based vehicle into the second predicted trajectory for the ground-based object based on the location data.

Claim 4 recites:

The method of claim 2, wherein the first predicted trajectory comprises a 25sequence of first locations and associated first time points in relation to a reference time point, and the second predicted trajectory comprises a sequence of second locations and associated second time points in relation to the reference time point.

Claim 5 recites:

The method of claim 4, wherein said processing comprises: mapping the first 30locations and the associated first time points of the first predicted trajectory to the second locations and the associated second time points of the second predicted trajectory, and detecting the upcoming spatial proximity based on the mapping.

Claim 6 recites:

The method of claim 5, wherein the upcoming spatial proximity is detected 35when a distance between a first location and a second location is below a spatial limit and when a time difference between a first time point associated with the first location and a second time point associated with the second location is below a temporal limit.

Claim 7 recites:

The method of claim 5, wherein at least one of the spatial and temporal limits are set as a function of a velocity vector of the ground-based vehicle and/or a velocity vector of the ground-based object.

Claim 8 recites:

The method of claim 1, further comprising: analysing, upon the detection of the upcoming spatial proximity, the predicted navigation data and/or sensor data for determination of an occluded line-of-sight between the ground-based object and the ground-based vehicle, wherein said sensor data is obtained by a vision sensor on at least 10one of the ground-based vehicle, the ground-based object and the air-based vehicle.

Claim 9 recites:

The method of claim 8, wherein the group of vehicles comprises at least one further ground-based vehicle, wherein said analysing comprises: determining an LOS between the ground-based vehicle and the ground-based object at one or more time 15points, mapping a location of the at least one further ground-based vehicle to the LOS at said one or more time points, and detecting the occluded LOS when the at least one further ground-based vehicle blocks the LOS at at least one of said one or more time points.

Claim 10 recites:

The method of claim 9, wherein said one or more time points are future in relation to the current time point.

Claim 12 recites:

The method of claim 8, wherein said analysing comprises: determining a 30predicted location of the ground-based object or the ground-based vehicle, and operating the vision sensor of the ground-based vehicle, the ground-based object or the air-based vehicle to capture the sensor data with the predicted location positioned within a field of view of the vision sensor.

Claim 13 recites:

The method of claim 12, wherein said analysing further comprises: processing the sensor data for detection of an occluding object between a reference point and the22 predicted location, the reference point being located on the ground-based vehicle or on the ground-based object, respectively.

Claim 14 recites:

The method of claim 12, wherein said determining the predicted location and 5said operating the vision sensor are performed at or subsequent to the current time point.

Claim 15 recites:

The method of claim 1, wherein the alert signal is provided to the ground- based object via the air-based vehicle.

Claim 16 recites:

The method of claim 1, further comprising: determining the group of vehicles among a larger plurality of vehicles by clustering based on respective locations of the larger plurality of vehicles at one or more time points.

Claim 17 recites:

A non-transitory computer-readable medium comprising computer 15instructions which, when executed by a processor, cause the processor to perform the method of claim 1.

Claim 18 recites:

A monitoring system for mitigating traffic risks among a group of vehicles comprising an air-based vehicle and a ground-based vehicle, the air-based vehicle being 20operable to track a ground-based object, said monitoring system being configured to, at a current time point: 
obtain predicted navigation data for the ground-based vehicle and the air-based vehicle; 
process the predicted navigation data to determine one or more future locations of 25the ground based-object and to detect an upcoming spatial proximity between the ground-based object and the ground-based vehicle; and 
cause, upon detection of the upcoming spatial proximity, an alert signal to be provided to at least one of the ground-based object and the ground-based vehicle.

Claim 19 recites:

The monitoring system of claim 18, which is located on one vehicle in the group of vehicles and configured to communicate wirelessly with a respective local control device on other vehicles in the group of vehicles.

Claim 20 recites:

The monitoring system of claim 18, which is separate from the group of 35vehicles and configured to communicate wirelessly with local control devices on vehicles in the group of vehicles.

Step 1: Statutory Category – Yes
The claims recite a device, system, and method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental.

The claims recites processing the predicted navigation data to obtain one or more future locations of the ground based object and to detect an upcoming spatial proximity between the ground based object and the ground based vehicle.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that processing circuitry be programed to perform the task.  The claim only requires processing of data.  Although it could be argued that a person could also obtain future locations of objects and vehicles or detect upcoming spatial proximities, these are tasks that would be assisted by the processing of data.    The obtaining of future locations or detection of spatial proximities are not explicitly done as steps.  A person could consider data and filter out noise by discarding data that looks like noise.  Additionally, a person could consider navigation data (locations, trajectories, or even just look at a scene provided to them) and estimate future locations/trajectories of objects or vehicles, and predict/detect a collision or spatial proximity of the objects and vehicles.  Thus this step is directed to a mental process.

For Claim 3, the limitation of determining location data of the ground based vehicle in relation to the air based vehicle is not precluded from being done in the mind. A person could, using a pen and paper, take vector direction or angle information and distance information (or distance estimation) information for a ground based object in relation to the air based vehicle, and determine a rough location, and location information (considering for a few times points) for that object in relation to the air based vehicle. Thus this recites a mental step.  It is important to note that the MPEP states that a mental process can be done with pen and paper aid.  Please see MEPE 2106.04(a)(2)III.

For Claim 3, the limitation of converting the predicted trajectory for the air based vehicle into the second predicted trajectory for the ground based vehicle based on the location data is not precluded from being done in the mind. A person could, using a pen and paper, take vector direction or angle information and distance information (or distance estimation) information for a ground based object in relation to the air based vehicle, and determine a rough location, and location information for that object in relation to the air based vehicle. If they did this twice, they could determine a line of movement relative to the air based vehicle, and then using that trajectory relative to the air based trajectory, combine them to create a trajectory for the ground based object that is not relative to the air based vehicle.  Thus this recites a mental step.  It is important to note that the MPEP states that a mental process can be done with pen and paper aid.  Please see MEPE 2106.04(a)(2)III.

For Claim 5, the limitation of mapping the locations and the associated time points of the trajectories and detecting the upcoming spatial proximity is not precluded from being done in the mind. A person could, using a pen and paper, map the locations of the objects/vehicles on their trajectories and note the times of each point.  Using this information, they could detect if the objects/vehicles are ever too close to each other at a certain time, or at the same location at too close a time. For example, given the information, a person could reasonably do the analysis on pen and paper of Figures 4A-4C of the application.  Thus this recites a mental step.  It is important to note that the MPEP states that a mental process can be done with pen and paper aid.  Please see MEPE 2106.04(a)(2)III.

For Claim 6, the limitation of detecting the spatial proximity when a distance between a first location and a second location is below a spatial limit and when a time difference between time points at a location are below a limit is not precluded from being done in the mind. A person could, using a pen and paper, map the locations of the objects/vehicles on their trajectories and note the times of each point.  Using this information, they could detect if the objects/vehicles are ever too close to each other at a certain time, or at the same location at too close a time. For example, given the information, a person could reasonably do the analysis on pen and paper of Figures 4A-4C of the application.  Thus this recites a mental step.  It is important to note that the MPEP states that a mental process can be done with pen and paper aid.  Please see MEPE 2106.04(a)(2)III.

For Claim 7, the limitation of setting the spatial and temporal limits as a function of a velocity vector of the vehicle or the object is not precluded from being done in the mind. A person could decide a simple equation and set the limit based on the velocity of the vehicle/object. Thus this recites a mental step.  

For Claim 8, the limitation of upon detecting an upcoming spatial proximity to analyse the data to determine an occluded line of sight is not precluded from being done in the mind. A person could consider a vision sensor on the vehicle/object pointed towards the other vehicle/object, and determine if there is line of sight. Thus this recites a mental step.  

For Claims 9 and 10, the limitation of determining a LOS between the vehicle and object at one or more time points, mapping the locations of a further ground based vehicle, and detecting the occluded line of sight is not precluded from being done in the mind. A person could create a map framework similar to figure 6A and 6B, determine the line of sight between the vehicle and object for certain times (some of which are future), map the other ground vehicle, and detect when the vehicle is blocking the line of sight.  Thus this recites a mental step.  

For Claims 12 and 14, the limitation of determining a predicted location of the ground based object or the ground based vehicle is not precluded from being done in the mind. A person could use information or observe objects to determine a future location for the object or vehicle.  Thus this recites a mental step.  

For Claim 13, the limitation of processing the sensor data to detect an occluding object between the reference point and the predicted location is not precluded from being done in the mind. A person could look at sensor data (perhaps image data in the direction of the vehicle/object) to determine if there is an object blocking the line of sight.  Thus this recites a mental step.  

For Claim 13, the limitation of processing the sensor data to detect an occluding object between the reference point and the predicted location is not precluded from being done in the mind. A person could look at sensor data (perhaps image data in the direction of the vehicle/object) to determine if there is an object blocking the line of sight.  Thus this recites a mental step.  

For Claim 16, the limitations of determining the group of vehicles from a larger plurality by clustering based on respective locations is not precluded from being done in the mind. A person could look at a group of vehicles in a large group, and determine which vehicles would potentially be an obstacle, or might need assistance in finding unseen obstacles (for example, it might be analyzed that vehicles in left turn lanes or straight passage lanes might need assistance, and vehicles in a right turn lane might not.  Thus this recites a mental step.  

Step 2A Prong Two evaluations
Claims 1-10 and 12-20 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite processing the predicted navigation data to obtain or more future locations of the ground based object and to detect an upcoming spatial proximity between the ground-based object and the ground based vehicle by  “a processor”, “a non-transitory computer readable medium comprising computer instructions”.  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite obtaining data, causing alert signals to be provided, operating a sensor (which could be as broad as turning on and collecting data), and communicate wirelessly.  The previously listed action is described at a high level of generality.  The sending, receiving and production of signals is considered well known, common, and conventional.  Producing signals, sending and receiving data and performing functions known in the art is considered insignificant extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-10 and 12-20 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and extra solution activity.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.  The specification and background therein does not provide any indication that the performing of route guidance is not generic.  It is well known, routine, and conventional to display or provide guidance for a route that has been provided.  Therefore, there is considered no inventive concept.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-2, 18, and 20 are rejected under 35 U.S.C. 102a(2) as being anticipated by Baruch et al (US Pub 2018/0029706 A1), hereafter known as Baruch.


 For Claim 1, Baruch teaches  A method of mitigating traffic risks among a group of vehicles comprising an air-based vehicle and a ground-based vehicle, the air-based vehicle being operated to 5track a ground-based object, said method comprising, at a current time point: ([0003-0005] Fig. 2B, [0048-0052 shows that more than one vehicles can be scanned by the UAV.  While the UAV appears to mostly be directed towards protecting a user (which could be a pedestrian), it would mitigate traffic risks for the vehicles being scanned.)
obtaining predicted navigation data for the ground-based vehicle and the air-based vehicle; ([0045], [0003-0005].  The UAV can find a predicted travel path using sensors.)
processing the predicted navigation data to obtain one or more future locations of the ground based-object and to detect an upcoming spatial proximity between the 10ground-based object and the ground-based vehicle; and ([0045-0046], [0021], [0054-0055])
causing, upon detection of the upcoming spatial proximity, an alert signal to be provided to at least one of the ground-based object and the ground-based vehicle.  ([0054], [0064])

For Claim 2, Baruch teaches  The method of claim 1, wherein the predicted navigation data is indicative of a 15first predicted trajectory for the ground-based vehicle, and a second predicted trajectory for the ground-based object that is tracked by the air-based vehicle.  ([0005], [0045])

For Claim 18, Baruch teaches   A monitoring system for mitigating traffic risks among a group of vehicles comprising an air-based vehicle and a ground-based vehicle, the air-based vehicle being 20operable to track a ground-based object, said monitoring system being configured to, at a current time point: ([0003-0005] Fig. 2B, [0048-0052 shows that more than one vehicles can be scanned by the UAV.  While the UAV appears to mostly be directed towards protecting a user (which could be a pedestrian), it would mitigate traffic risks for the vehicles being scanned.)
obtain predicted navigation data for the ground-based vehicle and the air-based vehicle; ([0045], [0003-0005].  The UAV can find a predicted travel path using sensors.)
process the predicted navigation data to determine one or more future locations of 25the ground based-object and to detect an upcoming spatial proximity between the ground-based object and the ground-based vehicle; and ([0045-0046], [0021], [0054-0055])
cause, upon detection of the upcoming spatial proximity, an alert signal to be provided to at least one of the ground-based object and the ground-based vehicle.  ([0054], [0064])

For Claim 20, Baruch teaches   The monitoring system of claim 18, which is separate from the group of 35vehicles and configured to communicate wirelessly with local control devices on vehicles in the group of vehicles. ([0039], the device is associated with a pedestrian/cyclist and not the vehicles.  [0024], the UAV can still send signals to the electronic control systems of any vehicles to warn them of a collision.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable in light of Baruch.

For Claim 4, modified Baruch teaches   The method of claim 2, 
And that trajectories can be broken down into points ([0005-0006]
Modified Baruch does not teach wherein the first predicted trajectory comprises a 25sequence of first locations and associated first time points in relation to a reference time point, and the second predicted trajectory comprises a sequence of second locations and associated second time points in relation to the reference time point.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Baruch wherein the first predicted trajectory comprises a 25sequence of first locations and associated first time points in relation to a reference time point, and the second predicted trajectory comprises a sequence of second locations and associated second time points in relation to the reference time point.  
It would be obvious because this is a common way of describing a trajectory of an object.  Representing a trajectory as a series of points on a map (perhaps with t=0, 1, 2…, n) is a common way of showing how a trajectory looks over time.  It is a common and known technique to break a trajectory down into a series of points with times associated with them that represent the trajectory to perform analysis on individual times and locations during the trajectory.  Therefore, it would be obvious to combine this teaching with Baruch because it would allow Baruch to consider each point as to whether or not it is too close to another moving object to determine if there is a potential collision. 

Claims 3, 8, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Dhiman et al (WO 2020013525 A1), hereafter known as Dhiman, however, the examiner has cited paragraphs from Dhiman (US Pub 2020/0020231), as they are essentially identical.  The documents are the same, but the US Pub and the WO pub have paragraph numbers offset by 1.   

For Claim 3, Baruch teaches  The method of claim 2, wherein the predicted navigation data comprises a predicted trajectory for the air-based vehicle ([0028], the navigation unit may be configured to collect data and determine an appropriate course)
Baruch does not teach  said processing comprising: determining 20location data of the ground-based object in relation to the air-based vehicle, and converting the predicted trajectory for the air-based vehicle into the second predicted trajectory for the ground-based object based on the location data.  
Dhiman, however, does teach said processing comprising: determining 20location data of the ground-based object in relation to the air-based vehicle, and converting the predicted position for the air-based vehicle into the second predicted position for the ground-based object based on the location data.  ([0052] Figure 7B.  The drone can take the current location information and determine the location of another ground based object by comparing it’s distance and angle from the UAV.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that said processing comprising: determining 20location data of the ground-based object in relation to the air-based vehicle, and converting the predicted trajectory for the air-based vehicle into the second predicted trajectory for the ground-based object based on the location data.  
It would be obvious because position information and velocity/acceleration information (predicted trajectory) are linked mathematically.  By determining the position data a few times over the course of a second or two, a predicted trajectory for the ground based vehicle could be determined.  Both of these prior arts are directed towards preventing collisions or accidents, and it would be obviously helpful to not only know the position of a potential object or the user, but also their trajectory.  Therefore, it would be obvious to combine this teaching with Baruch because it would allow the UAV another method of determining the user’s predicted trajectory on a particular coordinate scale, which might be useful if information regarding the ground based vehicle is also provided on that same particular coordinate scale.

For Claim 8, Burach teaches   The method of claim 1, further comprising: 
Baruch does not teach analysing, upon the detection of the upcoming spatial proximity, the predicted navigation data and/or sensor data for determination of an occluded line-of-sight between the ground-based object and the ground-based vehicle, wherein said sensor data is obtained by a vision sensor on at least 10one of the ground-based vehicle, the ground-based object and the air-based vehicle.  
Dhiman, however, does teach analysing, upon the detection of the upcoming potential spatial proximity, the predicted navigation data and/or sensor data for determination of an occluded line-of-sight between the ground-based object and the ground-based vehicle, wherein said sensor data is obtained by a vision sensor on at least 10one of the ground-based vehicle, the ground-based object and the air-based vehicle.  ([0013], [0038-0039], [0045-0049], [0051].  There are many methods of determining a line of sight issue, and one of them involves the camera on the vehicle noticing a sign that indicates a sharp turn ahead.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Dhiman’s method of determining line of sight for two objects that may collide with Baruch’s collision avoidance method because it would determine how likely one of the users or objects is to divert their path to avoid the collision, or how much the user might be expecting it. It could change how early the warning from the ABV should be, or how serious it should be.  It could additionally encourage the AUV to reposition to make sure that it has line of sight to ensure all parties have relevant information to pass the intersection safely.
However, it would be obvious to one of ordinary skill in the art to recognize a potential collision point (a sharp turn without line of sight) as a reason to check the blind spots instead of waiting to determine a collision (spatial proximity).  It would be obvious because if the AUV was near to the first vehicle or user, and that person did not have line of sight, then the drone might also not have line of sight.  In this situation, it would be obvious to treat the intersection as potentially dangerous, as it cannot guarantee safety, and carry out the previously mentioned steps to ensure a safe passing of the turn or intersection.

For Claim 15, Baruch teaches   The method of claim 1, wherein the alert signal is provided to the ground- based object via the air-based vehicle.  ([0054], [0064])

10		For Claim 16, Baruch teaches   The method of claim 1, further comprising: determining the group of vehicles among a larger plurality of vehicles based on respective locations of the larger plurality of vehicles at one or more time points.  ([0048-0052]  The UAV can check the scanning area for vehicles to determine which ones pose a potential threat to the user.  This can include position or velocity of the vehicles.)
	Baruch does not teach The method of claim 1, further comprising: determining the group of vehicles among a larger plurality of vehicles by clustering based on respective locations of the larger plurality of vehicles at one or more time points.  
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to determine the group of vehicles by clustering based on respective locations of the larger plurality of vehicles at one or more time points.  It would be obvious because to “cluster” roughly means to perform the task of grouping a set of objects in such a way that objects in the same group are more similar to others in other groups.  Very broadly speaking, because Baruch notifies which vehicles could be a potential threat, it very broadly performs clustering.  There is no particular algorithm, and Baruch does not mention creating a specific group that includes all of the potentially threatening vehicles, but Baruch is determining those vehicles for further analysis based off of position and velocity.  Baruch essentially has the same outcome, but the method of organizing data is different.  It would be obvious to cluster instead of just select the potentially threatening vehicles and consider them a “group”.  This would allow them to be more organized for further analysis in terms of potential collisions, and would allow the machine to mark the other vehicles as not a threat.  

For Claim 17, Baruch teaches   A non-transitory computer-readable medium comprising computer 15instructions which, when executed by a processor, cause the processor to perform the method of claim 1.  ([0009])

For Claim 19, Baruch teaches   The monitoring system of claim 18, 
	And that the system is configured to communicate wirelessly with a respective local control device on other vehicles in the group of vehicles. ([0024], the UAV can send signals to the electronic control systems of any vehicles to warn them of a collision.)
Baruch does not teach which is located on one vehicle in the group of vehicles.  
Dhiman, however, does teach which is located on one vehicle in the group of vehicles.  ([0038], [0067], Claims 4 and 5, establish that the UAV is docked onto a vehicle.  [0008] establishes that it is connected to the vehicle it is docked to and mainly running analysis for the benefit of that vehicle.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Baruch’s collision avoidance method with Dhiman’s method of having the device associated with the vehicle instead of the ground based object because it would be expected to work about as well while attached to the vehicle, the vehicle is more likely to have dangerous collisions (any vehicle collision is more likely to be dangerous than pedestrian/cyclist collisions, as the vehicle collision very likely has one participant in the collision moving at a high speed, where that is less assured with pedestrian/cyclist collisions), and the vehicle would have more space to carry and maintain a UAV in a ready to fly state.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Ferguson et al (US Pub 2013/0245877 A1), hereafter known as Ferguson.

For Claim 5, modified Baruch teaches   The method of claim 4, wherein said processing comprises: comparing the first 30locations and the associated first time points of the first predicted trajectory to the second locations and the associated second time points of the second predicted trajectory, and detecting the upcoming spatial proximity based on the mapping.  ([0053] shows a distance threshold for determining a risk to the user after comparing attributes of the objects.  [0005] shows that the device determines the trajectories of the user and the other potential object before determining any intersection. [0061] shows that a distance of 10 feet might be considered a potential range to determine a danger to a user (being close enough to a collision).
Baruch does not teach mapping to determine any spatial proximity.
Ferguson, however, does teach mapping to analyze information regarding the velocities and positions of objects. ([0109-0110]).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Baruch and Ferguson to map the coordinates to determine spatial proximity.  It would be obvious because mapping points to a map is a known way to determine their location in a physical space that eases the comparison process.  The process of mapping removes some abstraction and places the information in a setting that is more like the real world.  From there, a simple distance can be measured instead of calculated without a tool to assist.  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to map the data instead of just calculating the comparison from the coordinates because it creates a framework from which more complex analysis can be done (the consideration of buildings that block line of sight) and may be more understandable to any users who wanted to observe the process.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Ferguson in light of King et al (US Pub 2020/0189573 A1), hereafter known as King.

For Claim 6, Baruch teaches   The method of claim 5, wherein the upcoming spatial proximity is detected 35when a distance between a first location and a second location is below a spatial limit and ([0053] shows a distance threshold for determining a risk to the user after comparing attributes of the objects.  [0005] shows that the device determines the trajectories of the user and the other potential object before determining any intersection.
Baruch does not teach when a time difference between a first time point associated with the first location and a second time point associated with the second location is below a temporal limit.  
King, however, does teach a proximity is detected when a time difference between a first time point associated with the first location and a second time point associated with the second location is below a temporal limit.  ([0014], [0067].  If an object along the trajectory and the autonomous vehicle would meet at an intersection at a time, or a window of time, it could be considered a potential collision.  A window of time suggests that if both vehicles cross through the intersection within 2 seconds, and the window of time is 2 seconds, it could be considered a potential collision.)
Therefore, it would be obvious to combine King’s potential definition of a collision with Baruch’s collision avoidance system because King’s method of determining collisions using a time threshold instead of just a distance threshold would allow for more cautious decisions to alert.  Two objects moving very quickly might not be very close to each other according to calculations, but may be at the same point within a few seconds.  An error in the calculations is possible to result in the timing of the trajectories being off, and making a collision possible.  By acknowledging that vehicles or objects may be in the same space within a close time period, the calculations can determine a risk there in and of itself. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Ferguson in light of Singh et al (US Pub 2019/0071043 A1), hereafter known as Singh.

For Claim 7, Baruch teaches   The method of claim 5, 
Baruch does not teach wherein at least one of the spatial and temporal limits are set as a function of a velocity vector of the ground-based vehicle and/or a velocity vector of the ground-based object.  
Singh, however, does teach wherein at least one of the spatial and temporal limits are set as a function of a velocity vector of the ground-based vehicle and/or a velocity vector of the ground-based object.  ([0020]  A potential collision is determined when  the distance between a host vehicle and another drops below a distance threshold.  The distance threshold can change depending on the speeds of the vehicles/objects.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Singh’s method of changing potential collision thresholds depending on velocity with Baruch’s collision avoidance system, because vehicles and people moving quickly are less likely to change course than vehicles and people moving slowly as there is less time to brake or stop.  Because of this, a slow moving collision can be stopped by quick reflexes.  Additionally, fast moving collisions might be more difficult to accurately determine, as things are happening in a more narrow time window, so some extra caution would assist in ensuring a collision doesn’t occur.  Finally, fast moving collisions are going to be more dangerous than slow ones in most occasions.  Therefore, some degree of extra caution is warranted for those collisions.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baruch in light of Ferguson in light of Dhiman.

For Claim 9, Baruch teaches   The method of claim 8, 
Baruch does not teach wherein the group of vehicles comprises at least one further ground-based vehicle, wherein said analysing comprises: determining an LOS between the ground-based vehicle and the ground-based object at one or more time 15points, mapping a location of the at least one further ground-based vehicle to the LOS at said one or more time points, and detecting the occluded LOS when the at least one further ground-based vehicle blocks the LOS at at least one of said one or more time points.  
Ferguson, however, does teach wherein the group of vehicles comprises at least one further ground-based vehicle (Figure 3A, Figure 3B, Figures 4A and 4B, [0048-0050], [0058-0062], another truck is considered in analysis), wherein said analysing comprises: determining a field of view between the ground-based vehicle and the ground-based object at one or more time 15points, ([0058-0062], Figures 4A and 4B, it is determined which direction the sign that the vehicle wants to see is in, and it is noted that the field of view that includes the object (the line of sight) is currently blocked) mapping a location of the at least one further ground-based vehicle to the LOS at said one or more time points ([0058-0062].  The system is aware that the truck will continue to block the sight unless an action is taken.  Additionally, [0109-0110] notes that a computer system vision can be used to map the environments to track objects and estimate speeds), and detecting the occluded LOS when the at least one further ground-based vehicle blocks the field of view at at least one of said one or more time points.  ([0058-0062], it is identified that the vehicle is blocking the line of sight of the object).
Therefore, it would be obvious in light of Baruch, Dhiman, and Ferguson to one of ordinary skill in the art prior to the effective filing date that wherein the group of vehicles comprises at least one further ground-based vehicle, wherein said analysing comprises: determining an LOS between the ground-based vehicle and the ground-based object at one or more time 15points, mapping a location of the at least one further ground-based vehicle to the LOS at said one or more time points, and detecting the occluded LOS when the at least one further ground-based vehicle blocks the LOS at at least one of said one or more time points.  
It would be obvious to combine this teaching with Baruch because Ferguson clearly establishes the concept of mapping objects to a digital environment, wanting to see a particular object (Figures 3A and 3B establish wanting to see potential vehicles that could cause a collision, and figures 4A and 4B show ground based objects that are useful to see), determining a field of view (a broader line of sight) that would allow the vehicle to see the object or potential vehicles, and then detecting the occluded field of view (or line of sight) in response to detecting the vehicle there.  It would be useful to combine this with Baruch because it would allow the user of Baruch to know whether they should reposition themselves to get a better line of sight like Ferguson does, or to have the drone move to a position so that it can gain a line of site on any potentially dangerous or interesting areas, so it can then relate valuable information back to the user.

20		For Claim 10, Baruch teaches   The method of claim 9, 
Baruch does not teach wherein said one or more time points are future in relation to the current time point.  
Ferguson, however, does teach wherein said one or more time points are future in relation to the current time point.  ([0058-0062].  The system is aware that the truck will continue to block the sight unless an action is taken.  Additionally, [0109-0110] notes that a computer system vision can be used to map the environments to track objects and estimate speeds  Using the path of decelerating quickly, Ferguson predicts the truck will continue to move forward.  This will allow the system to map the location of the vehicle and the object to future points, predicting the truck will continue to move, and showing a clear line of sight.)
Therefore, it would be obvious to combine Ferguson’s method of determining future line of sight timings with Baruch’s collision avoidance method because if there is a current lack of a line of sight, and there is a potential collision in the near future, being aware that the sight blocking object might not be in the line of sight in the future might reduce need to take action and cause alarm.  Similarly, if there is currently line of sight, but in the future line of sight will be taken away up until an intersection, the potential danger of a sudden collision will go up in the future, and it would be useful and helpful for the UAV to begin making sure that the situation is known to all parties.

For Claim 11, Baruch teaches   The method of claim 9, 
Baruch does not teach wherein said determining the LOS comprises: determining an LOS vector between the air-based vehicle and the ground based-vehicle, 25obtaining a location vector between the air-based vehicle and the ground based-object, and computing the LOS between the ground-based object and the ground-based vehicle as a function of the LOS vector and location vector.  
Dhiman, however, does teach wherein said determining the LOS comprises: determining an LOS vector between the air-based vehicle and the ground based-vehicle, 25obtaining a location vector between the air-based vehicle and the ground based-object, to compute the locations of the ground based vehicle and the ground based object.  ([0051-0052].  The UAV gets line of sight of both vehicles, and detects the distance from them to the UAV (the LOS Vector).  It then determines position (the location vector).
Ferguson, however, does teach computing the field of view between the ground-based object and the ground-based vehicle as a function of the positions of the object and vehicle.   ([0058-0062], Figures 4A and 4B, it is determined where the sign that the vehicle wants to see is, and it is noted that the field of view that includes the object (the line of sight) is currently blocked.  The line 410 shows that the line of sight is blocked, and the concept of a field of view showing the object is essentially the same as a line of sight.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Baruch’s vehicle collision avoidance method with Dhiman’s use of the UAV getting line of sight to detect the position of the vehicles and objects, and Ferguson’s use of using positions of objects to determine a potential field of view to have the UAV determine the positions of the objects, and then determine the potential line of sight between them from that information.  It would be obvious because knowing whether the object and vehicle can see the other would be valuable information when it comes to determining whether or not the vehicle or object needs to be alerted to a potential collision.  If the vehicle and object can see each other, the chances of them responding to a possible collision is much higher, and no alert might be necessary.  If it is determined they cannot see each other until right before a potential collision, then it would be much more likely that one or the other needs to be warned.

For Claim 12, Baruch teaches   The method of claim 8, 
Baruch does not teach wherein said analysing comprises: determining a 30predicted location of the ground-based object or the ground-based vehicle, and operating the vision sensor of the ground-based vehicle, the ground-based object or the air-based vehicle to capture the sensor data with the predicted location positioned within a field of view of the vision sensor.  
Dhiman, however, does teach wherein said analysing comprises: determining a 30predicted location of the ground-based object or the ground-based vehicle, and operating the vision sensor of the ground-based vehicle, the ground-based object or the air-based vehicle to capture the sensor data with the predicted location positioned within a field of view of the vision sensor.  ([0041-0042], [0051]  Having predicted the blind spot on the road as a location of an object or vehicle, the AUV flies to a location so that it can watch the blind spot and both vehicles.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Baruch’s collision avoidance method with Dhiman’s use of having the AUV fly to a location and monitoring both vehicles, and a future location for them (the blind spot) because it would allow the AUV to have an ideal location to surveil the situation and relay information to both the object and the vehicle so that they can make necessary changes to their course.

For Claim 13, Baruch teaches   The method of claim 12, 
Baruch does not teach wherein said analysing further comprises: processing the sensor data for detection of an occluding object between a reference point and the22 predicted location, the reference point being located on the ground-based vehicle or on the ground-based object, respectively.  
Dhiman, however does teach wherein said analysing further comprises: processing the sensor data for detection of an occluding object between a reference point and the22 predicted location, the reference point being located on the ground-based vehicle or on the ground-based object, respectively.  (Figure 6, [0049].  The device detects that the vehicle in front of it, Truck 620, is acting as an occluding object that blocks a line of sight of the other lane, which the vehicle is considering moving into (a predicted potential location) to pass the truck.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Baruch’s vehicle collision method with Dhiman’s use of using sensors to detect objects that block a line of sight between the reference point and a potential future location for the reference point because it would give the drone a good idea of when it is needed to find a new position and cover blind spots that the user cannot see into.

For Claim 14, Baruch teaches   The method of claim 12, wherein said determining the predicted location and 5said operating the vision sensor are performed at or subsequent to the current time point.  ([0045-0046], [0021], [0023], [0041], [0043], [0045], [0054-0055].  Given that the system is estimating trajectories, that would be estimating a predicted location at a current time.  Additionally, this can be done using sensor information, which is heavily suggested to be recent or current sensor information.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mochizuki et al (US Pub 2012/0025965 A1) relates to a method of controlling a collision warning.  Duncan et al (US Pub 2015/0102154 A1) relates to a UAV contained within a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        


30